UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-4629


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROGELIO CERVANTES-SERNA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-01281-TLW-2)


Submitted:   April 20, 2010                 Decided:   May 11, 2010


Before NIEMEYER, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. Alfred
William Walker Bethea, Jr., Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rogelio Cervantes-Serna timely appeals from the fifty-

seven month sentence imposed following his guilty plea to one

count    of    possessing      a    firearm     and    ammunition     by    an    illegal

alien, in violation of 18 U.S.C. §§ 922(g)(5)(A), 924(a)(2), (e)

(2006).        Cervantes-Serna’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious grounds for appeal, but questioning whether

the    district       court   complied      with      Federal    Rule      of    Criminal

Procedure 11 (“Rule 11”) in accepting Cervantes-Serna’s guilty

plea.       Cervantes-Serna has not filed a pro se brief, though he

was informed of his right to do so.                        Finding no reversible

error, we affirm.

               Because Cervantes-Serna did not move to withdraw his

guilty plea in the district court or raise any objections during

the Rule 11 colloquy, the colloquy is reviewed for plain error.

United States v. Martinez, 277 F.3d 517, 524-27 (4th Cir. 2002);

United States v. General, 278 F.3d 389, 393 (4th Cir. 2002).                             To

demonstrate plain error, a defendant must show that:                            (1) there

was    an    error;    (2)    the   error     was     plain;    and   (3)       the   error

affected his “substantial rights.”                    United States v. Olano, 507
U.S. 725,    732    (1993).       A   defendant’s      substantial       rights      are

affected if the court determines that the error “influenced the

defendant’s decision to plead guilty and impaired his ability to

                                            2
evaluate       with   eyes       open     the    direct       and     attendant       risks    of

accepting criminal responsibility.”                        United States v. Goins, 51
F.3d 400,    402-03       (4th       Cir.    1995)       (internal       quotation      marks

omitted); see also Martinez, 277 F.3d at 532 (holding that a

defendant must demonstrate that he would not have pled guilty

but for the error).

               Our review of the plea hearing transcript reveals that

the    district       court      substantially             complied    with      Rule    11    in

accepting Cervantes-Serna’s guilty plea.                             Cervantes-Serna does

not claim that any alleged errors by the district court during

the plea colloquy influenced his decision to plead guilty and we

conclude       that     no       such      errors          affected        Cervantes-Serna’s

substantial       rights.               Cervantes-Serna’s            plea       was   knowing,

voluntary, and intelligently made, with full understanding of

the    consequences        of     his    plea,       and    the     district     court     found

sufficient factual basis for the plea.                             See Fed. R. Crim. P.

11(b).    Accordingly, we find no plain error.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Cervantes-Serna’s conviction and fifty-seven

month     sentence.             This     court       requires       that    counsel      inform

Cervantes-Serna,           in    writing,        of    his    right        to   petition      the

Supreme    Court      of    the     United       States      for    further      review.       If

Cervantes-Serna requests that a petition be filed, but counsel

                                                 3
believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Cervantes-Serna.       We dispense with oral argument because the

facts   and   legal    conclusions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      4